Per CURIAM.
In this ease the appellant contends that the verdict of the jury is against the evidence, and we are asked to examine this question. That which purports to be a statement of the evidence and exceptions thereto was not settled and signed by the district judge. That the settling and signing of the statement is mandatory, and its omission fatal, is a proposition that cannot be disputed. Without this authentication the statement cannot be treated as part of the judgment-roll, nor be considered in this court. The only question properly presented for our consideration is whether the complaint is sufficient to support the judgment. We think it is. The complaint alleges the wrongful taking of the property in question, the detention, the demand, and damages for wrongfully withholding the same. We think this sufficient.
Judgment affirmed.
Morgan, C. J., and Broderick and Buck, JJ., concurring.